DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/30/21.
Claims 1-10 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/22/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 3/30/21 with respect to claims 1-10 have been considered but are not persuasive.

	Applicant argued in page 8-9 that prior art do not teach upon a specific event, interrupt processing coding blocks in the second line of the array of the second thread and process coding blocks of a third line of the array by the second thread.	


	
Applicant argued in page 10 that prior art do not teach	interrupting processing a specific line upon reaching a line switch barrier and jumping to the first coding block of the next line following the specific line, because there is not any teaching in Schierl to interrupt processing coding blocks in this line by a specific thread, jump to a next line and start processing at the first coding block of the next line by this specific thread.

Examiner disagree on this because this has been addressed in page 3-4 of the document. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche (U.S. Pub. No. 20180302645 A1), in view of Nagaoka (U.S. Pub. No. 20160337667 A1) and further in view of Schierl (U.S. Pub. No. 20140334557 A1).

Regarding to claim 1, 3, 5, 7 and 9-10:

1. Laroche a video encoder for encoding pictures of a video into a data stream, (Laroche Fig. 1) the picture being partitioned into an array of coding blocks, (Laroche Fig. 3 [0107] In HEVC these slices are divided into non-overlapping Coding Tree Blocks (CTB) 304, generally blocks of size 64 pixels×64 pixels)
wherein the video encoder is configured to: by a first thread, process coding blocks in a first line of the array of coding blocks; (Laroche Fig. 4)
by a second thread, process coding blocks in a second line of the array while processing the coding blocks of the first line of the array is still in progress, (Laroche Fig. 4)
wherein processing a coding block in the second line of the array involves that reference coding blocks in the first line have been processed; (Laroche Fig. 4 [0109] The HEVC standard offers some high level of parallelism as Wavefront or Tiles or Slices for frame parallelism and flexible reference frames management for Inter parallelism. [0110] thread 3 needs some decoded information from thread 2 etc. . . . . If 
upon a specific event, interrupt processing coding blocks in the second line of the array by the second thread and process coding blocks of a third line of the array by the second thread, (Laroche Fig. 4 shows thread 1 interrupted from line 1 and started in line 5. Same algorithm will be applicable for second line. [0110] If we consider that the parsing and the reconstruction of each Coding Tree Block is exactly the same, the delay should be at decoder of 2 Coding Tree Block as it is represented in FIG. 4. Indeed for reconstruction, the top right Coding Unit of the top right Coding Tree Block could be needed to decode the current Coding Tree Block. So in order to prevent a thread from waiting for its previous thread, a 2 Coding Tree Blocks delay should be considered)

Laroche do not explicitly teach wherein a)    the specific event is that the first thread did not yet finish processing the reference coding blocks in the first line that may be used for the second thread to process a next coding block in the second line, or b)    the specific event is that processing the second line reaches a specific coding block in the second line, the specific coding block representing a line switch barrier, and that the second line is the last line currently processed by one of the threads of the video encoder, wherein upon reaching the line switch barrier, the second thread jumps to the first coding block of the third line, which is the next line following the second line, to process the first coding block of the third line.

However Nagaoka teach wherein a)    the specific event is that the first thread did not yet finish processing the reference coding blocks (Nagaoka FIG. 6) in the first line that may be used for the second thread to process a next coding block in the second line, or (Nagaoka [0157] FIG. 19 is a diagram illustrating a processing example when the entropy coding in a certain tile is completed. The time desired for the entropy coding by the image processing circuits 100a, 100b, 100c, and 100d varies depending on image complexity in each of the tiles 211, 212, 213, and 214, and the like. Here, it is assumed that, as an example, the entropy coding of the tile 212 by the image processing circuit 100b is completed first. In this event, the processor 201 allows the image processing circuit 100b to assist entropy coding in any of the tiles in which the entropy coding is not completed. Here, it is assumed that, as an example, the processor 201 allows the image processing circuit 100b to assist entropy coding in the tile 214. [0052] FIG. 3 also illustrates an example of various storage regions provided in the RAM 180. In the RAM 180, an original image region 181, a reference image region 182, a syntax region 183, a context region 184 and a coding stream region 185. The original image region 181 stores image data inputted from the input-output interface 190. The reference image region 182 stores reference image data to be used for processing by the syntax element generators 111, 121, 131, and 141)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laroche, further incorporating Nagaoka in video/camera technology. One would be motivated to do so, to incorporate the specific event is that the first thread did not yet finish processing the reference coding blocks in the first line that may be used for the second thread to process a next coding block in the second line. This functionality will improve efficiency.

The combination of Laroche and Nagaoka do not explicitly teach b) the specific event is that processing the second line reaches a specific coding block in the second line, the specific coding block representing a line switch barrier, and that the second line is the last line currently processed by one of the threads of the video encoder, wherein upon reaching the line switch barrier, the second thread jumps to the first coding block of the third line, which is the next line following the second line, to process the first coding block of the third line.

However Schierl teach b) the specific event is that processing the second line reaches a specific coding block in the second line, the specific coding block representing a line switch barrier, (Schierl Fig. 1 shows slice boundary as line switch barrier [0008] a technique that is often referred to as "entropy slices" [3] is a splitting of the traditional slice into additional sub-slices. Specifically, it means slicing of entropy coded data of a single slice. The arrangement of entropy slices in a slice may have different varieties. The simplest one is to use each row of LCUs/macroblocks in a frame and that the second line is the last line currently processed by one of the threads of the video encoder, (Schierl [0014]  a multi-threaded decoding system need to wait for transmission on certain data, i.e. WPP substreams, in order to work in a fully parallelized way, so that exploiting the wavefront processing)
wherein upon reaching the line switch barrier, the second thread jumps to the first coding block of the third line, which is the next line following the second line, to process the first coding block of the third line. (Schierl [0036] substream marker NAL units are used within a sequence of NAL units of a video bitstream in order to enable a transport demultiplexer to assign data of slices within NAL units to the corresponding substreams or tiles so as to be able to, in parallel, serve a multi-threaded decoder with the corresponding substreams or tiles)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laroche, further incorporating Nagaoka and Schierl in video/camera technology. One would be motivated to do so, to incorporate the specific event is that processing the second line reaches a specific coding block in the second line, the specific coding block representing a line switch barrier. This functionality will improve efficiency.

Regarding to claim 2, 4, 6 and 8:

2.    The video encoder of claim 1, wherein b) is fulfilled and wherein the coding blocks are grouped into tiles and wherein the specific coding block is not at a tile border. (Schierl Fig. 2 shows coding block in the middle region are not at tile border)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482